Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 1 of 9 PageID #: 3073




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

VIRGINIA INNOVATION SCIENCES, INC.,
           Plaintiff,
     v.                                      Civil Action No.4:18-cv-00474-ALM
                                             Consolidated Lead Case
AMAZON.COM, INC.,
         Defendant.

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00475-ALM
                                             Member Case
RESIDEO TECHNOLOGHIES, INC.,
          Defendant.

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00476-ALM
                                             Member Case
HTC CORPORATION,
          Defendant.

INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                      Civil Action No.4:18-cv-00477-ALM
                                             Member Case
Vector Security, Inc.,
              Defendant.


                  Reply in Support of Motion for Protective Order
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 2 of 9 PageID #: 3074




                                              Table of Contents

    1.   Innovation’s Technical Analysis was Properly Designated as Confidential ................ 1
    2.   Defendants Do Not Dispute the Harm to Innovation.................................................... 2
    3.   There is No Prejudice to Defendants by Maintaining Innovation’s
         Technical Analysis as Confidential. ............................................................................. 3
    4.   Defendants Newly Cited Case Law Does Not Help Them ........................................... 5
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 3 of 9 PageID #: 3075




        Defendants1 provide no good reason to publish the confidential information of Innovation

Sciences, LLC’s (f/ka/ Virginia Innovation Sciences, Inc.) (“Innovation”)2 Such publication would

undeniably harm Innovation – a fact that Defendants do not readily dispute.

        Most of the issues raised by Defendants in challenging the ability to designate claim charts

as confidential were already argued and rejected by Judge Ward or Judge Gilstrap in their

respective orders in ExitExchange.3 Rather than directly address ExitExchange or dispute harm,

Defendants spend much of its brief maligning Innovation’s size – suggesting that its relatively

small size means it is less deserving of protection under the law. However, Innovation’s much

smaller size as a company as compared to Defendants is no good reason to treat Innovation’s

confidential information to anything less than it is given by law and fair competition in this

country. Moreover, contrary to Defendants’ suggestion, their attempts harm to Innovation through

such publication are not an “expected and proper consequence of filing a lawsuit.”

1.       Innovation’s Technical Analysis was Properly Designated as Confidential
         Innovation’s claim charts were properly designated as “confidential” because they contain

a valuable technical analysis of Defendant’ products – an analysis accumulated through hundreds

of hours of research to discern Defendants’ respective operation.4 Contrary to allegations by

Defendants, in this analysis, Innovation did not merely copy and paste screen shots from websites.

Rather, because Defendants are competitors of Innovation, Innovation analyzed their respective

products and operations through a combination of reverse engineering, teardowns, and

accumulation of information from multiple different resources.

         The analysis provided in each respective claim chart for each respective Defendant is


1
  Defendants refers to Amazon.Com, Inc. (“Amazon”), Resideo Technologies, Inc. (“Resideo”), HTC Corporation
(“HTC”), and Vector Security, Inc. (“Vector”). Resideo, HTC, and Vector joined Amazon’s Response.
2
  Virginia Innovation Sciences, Inc. is the currently named plaintiff in the ‘-474 action. An opposed motion to
substitute Innovation Sciences, LLC as plaintiff is currently pending. See Dkt. No. 22.
3
  For example, (1) claims charts are not categorically excluded from being designated as confidential (2) claims charts
can be designated confidential even if they are based on public information (such as “internet screen captures, publicly
available code, and links to internet web sites”), and (3) claim charts are not merely legal analysis.
4 For example, as to Amazon in particular, Innovation’s Confidential information contains twenty-nine (29) different

charts and more than 3,600 pages of analysis.

                                                           1
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 4 of 9 PageID #: 3076




competitively valuable by virtue of its non-disclosure. These charts have never been public;

Defendants do not dispute this. Rather, Defendants argues that claims charts can’t be confidential

because they (1) are “based on public information,” and (2) purportedly only contain a “legal

analysis.” Both arguments fail.

         Defendants’ first argument was rejected in ExitExchange (the infringing parties also argued

claims charts couldn’t be confidential because they “merely apply the claims of the patent to

internet screen captures, publicly available code, and links to internet web sites”).5 A business’s

confidential customer list or supplier list may be comprised entirely of the names of companies

that are well-known to the general public. This does not make the list non-confidential.

Innovation’s analysis is no different. This analysis has value outside of this litigation that

Innovation wishes to maintain.

         Defendants’ second argument, which alleges claim charts are merely a “legal analysis,”

was likewise rejected in ExitExchange – where the same case was cited.6 This Court should

similarly reject Amazon’s identical argument.

         Defendants also do not dispute that they have sealed much less sensitive information than

Innovation seeks to protect from publication. See Motion at 9-10. Innovation’s confidential

technical analysis is at least as confidential as Defendant’s own stated categories.

2.       Defendants Do Not Dispute the Harm to Innovation
         Defendants do not readily dispute the multiple types of harm7 cited by Innovation. Rather,

Defendants suggests that Innovation’s relatively smaller size somehow excuses such harm

(Response at 7 - arguing Innovation has no recognizable products, no competitors, few employees,


5
  ExitExchange at Dkt. No. 229 (May 31, 2011) at 6 (quoting Defendants’ motion filed under seal). As referenced
supra, Judge Gilstrap rejected such an argument and denied the motion “in all respects.” ExitExchange at Dkt. No.
330 (March 23, 2012).
6
  ExitExchange at Dkt. No. 223 (May 20, 2011) at 2 (“In addition, the Federal Circuit case of In re Violation of Rule
28(D), which Defendants cite, is also distinguishable. In re Violation of Rule 28(D), 635 F.3d 1352 (Fed. Cir. 2011).
The improper confidentiality markings in that case included, for example, “case citations and parentheticals describing
the cited cases . . . .” Id. at 1360. Such information is different than the documents and information at issue in this
case, which include documents such as claim charts.”).
7
  See Motion at 5.

                                                          2
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 5 of 9 PageID #: 3077




and is a “non-practicing entity”) and that such harm is an “expected and proper consequence of

filing patent lawsuits.” (Response at 8).

         The Protective Order makes no distinction as to the size of a party. And, the fact that

Innovation is much smaller in size compared to Defendants only supports Innovation’s position.

As a smaller player, Innovation relies heavily on the confidentiality of its information to compete

effectively. The publication by Defendants of Innovation’s confidential information would

undeniably be detrimental to Innovation’s ability to compete.

         Contrary to implications by Defendants, as stated in its Motion, Innovation both practices

and licenses its technology.8 The Defendants in this consolidated suit are Innovation’s competitor.

While some of Innovation’s products only exist in prototype stages, Innovation should not be

viewed as less deserving of protection under the law. Also, the fact that Defendants are much larger

in sizes give them no right to simply do whatever they want with Innovation’s confidential

information. 9

3.       There is No Prejudice to Defendants by Maintaining Innovation’s Technical Analysis
         as Confidential.
         In the meet and confers, Defendants identified no relevant need or corresponding prejudice

that would result from maintaining Innovation’s information as confidential. Now, for the first

time in its response, Defendants allege an inability to “fully develop its invalidity defense” without

charts containing a confidential technical analysis of other Defendants. This argument fails.

Defendants do not dispute that the Federal Circuit has repeatedly held that claims are construed




8
  See e.g. Defendants own evidence, Dkt. 73-2 at 8:77-8 (Innovation formed among other things to commercialize
technology), Id. at 9:1 (Innovation has part-time employees and contractors), Id. at 12:17-17:7 (Innovation has
customers outside of the litigation context), Id. at 18:5-22:16 (Innovation has made software products for its customers
as well as hardware, namely “wireless communication hardware sold tougher with software”).
9
 Defendants also contend that Innovation’s confidential information should somehow be treated differently for public
interest reasons because they contend Innovation is a “serial litigator.” This argument lacks merit. In the same vein,
Innovation could argue that Defendant Amazon is a “serial infringer” and that Amazon’s confidential information
should be disclosed in the interest of the public – as Amazon is likely also infringing on other patents. Innovation
won’t make such an argument and neither should Defendants.


                                                           3
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 6 of 9 PageID #: 3078




without regards to the accused instrumentality.10 For example, in Tivo v. Echostar,11 Defendants

wanted their invalidity expert to argue invalidity based on Plaintiff’s infringement analysis. Id.

The district court “refused to allow him to testify about how [Plaintiff’s] infringement analysis

would affect the issue of invalidity.” Id. The Federal Circuit affirmed, reasoning that an invalidity

analysis must “compare the construed claims to the prior art,” not Plaintiff’s infringement view.

Id. This argument was also rejected in ExitExchange as well. See ExitExchange, Dkt. No. 229

(May 31, 2011) at 6.12 Infringement contentions are irrelevant to invalidity contentions.

         Defendants also points to an illusory harm – a concern that only Amazon functionality is

accused. If true (which it is not), one would expect indemnity requests from other Defendants to

Amazon; yet, Defendants point to none. Also, as indicated in its opening brief, Innovation has

already agreed that any Defendant can share Innovation’s confidential information with third-party

suppliers having a need to know provided that such a supplier is identified and such suppliers agree

to be bound by the protective order.13 However, no such requests to share have been made. And,

no party has disclosed indemnify communications – confidential or otherwise.

         Additionally, neither of Defendants’ newly alleged harms – indemnity obligations and

validity defenses – have any bearing or relevance to Defendants’ Amazon’s desire to make

Innovation’s confidential information public.14


10
   See e.g., Jurgens v. McKasy, 727 F.2d 1552, 1560, 18 U.S.P.Q.2d 1031, 1037 (Fed. Cir. 1991); Scripps Clinic &
Research Foundation v. Genentech, Inc., 927 F.2d 1565, 1580 (Fed. Cir. 1991); Vita-Mix Corp. v. Basic Holding, Inc.,
581 F.3d 1317, 1324, 92 U.S.P.Q.2d 1340 (Fed. Cir. 2009; and SRI Intern. v. Matsushita Elec. Corp. of America, 775
F.2d 1107, 1118(Fed. Cir. 1985) (en banc).
11
   516 F.3d 1290, 1311-12 (Fed. Cir. 2008).
12
   See ExitExchange, Dkt. No. 229 (May 31, 2011) at 6 ((Defendants assert that since they do not have “a proper
understanding of claim interpretation used by ExitExchange, defendants are hampered in preparing its defenses, since
claim interpretation for infringement are to be also applied for purposes of claim scope in invalidity analysis.”).
13
   See e.g., Exhibits 1 and 2 and Declaration of Ryan Loveless.
14
   Likely recognizing as such, Defendants makes an alternative public policy argument – that all claim charts should
be public to properly determine claim scope. This argument also fails. In addition to being rejected by ExitExchange,
the public is already informed of claim scope of a patent from the intrinsic record of the patent, the prosecution, and
public Markman process. Also, Amazon ironically does not publish the analysis it conducted when it came to the
conclusion that Amazon products practice Amazon patents. See
https://www.amazon.com/gp/help/customer/display.html/ref=help_search_1-1?ie=UTF8&nodeId=201909270
(showing “Non-Exhaustive list of Applicable Amazon Patents” that “apply to this Site and to the features and services
accessible via the Site.”).


                                                          4
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 7 of 9 PageID #: 3079




4.      Defendants Newly Cited Case Law Does Not Help Them
        In the meet and confer process, Defendants identified only a single case to support their

argument – Fractus.15 Now, weeks later (and after Innovation filed its brief), Defendants identify

multiple cases.16 None help Defendants and all, but one, cite ExitExchange for guidance.

        In Uniloc v. Meditech,17 Defendants do not mention that Judge Schroeder applied the

ExitExchange case to deny Defendant’s motion to de-designate the confidentially designation of

infringement contentions. Stated more succinctly, Judge Schroeder denied the very relief sought

by Defendants in this case – a publication of Innovation’s confidential information.

        In Net Navigation v. Alcatel,18 this Court found ExitExchange distinguishable. Among the

distinctions, the parties specifically agreed to a protective order that required confidential

information to be “especially sensitive” – causing “significant competitive harm” if disclosed. No

such heightened protective order language exists here; and, contrary to the plaintiff in Net

Navigation, Innovation demonstrated how its information is confidential along with the undeniable

harm that would come upon absent confidential treatment provided by the protective order.

        In Cypress Lake v. ZTE,19 Judge Schroeder noted that the plaintiff was (a) unwilling to

share its infringement contentions with suppliers, (b) failed to identify harm of disclosure, and (c)

missed several Court deadlines concerning the designation issue. None of those distinguishing

facts exist here; Innovation has stated a willingness to share and demonstrated harm.

        In the Constellation case,20 Magistrate Judge Craven found that the Plaintiff failed to

identify harm. Such is not a distinguishing fact here.

        Here, the Court should grant Plaintiff’s Motion for Protective Order.


15
   As already addressed in its opening brief, both Judge Ward and Judge Davis in ExitExchange distinguished Fractus
– pointing to an agreed protective order that excluded claim charts. Just like ExitExchange, no such agreement to
modify the protective order exists here.
16
   Had these cases been brought forward, Innovation would have been happy to discuss them in its motion for
protective order.
17
   Uniloc USA, Inc. v. Med. Info. Tech., Inc., No. 16-CV-00463-RWS, 2017 WL 3836140 (E.D. Tex. Jan. 26, 2017)
18
   Net Navigation Systems, LLC v. Alcatel-Lucent USA Inc., No. 4:11-cv-663-RAS-ALM (E.D. Tex. Sep. 19, 2012),
Dkt. 107 at 2.
19
   Cypress Lake Software, Inc. v. ZTE (USA), No. 6:17-CV-00300-RWS, 2018 WL 4100766 (E.D. Tex. Apr. 24,
2018).
20
   Constellation, LLC v. Avis Budget Grp., Inc., No. 5:07-CV-38, 2007 WL 7658921 (E.D. Tex. Oct. 30, 2007).

                                                        5
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 8 of 9 PageID #: 3080




Date: March 25, 2019                     Respectfully submitted:

                                         /s/ Ryan S. Loveless
                                         Donald L. Jackson, VA Bar No. 42,882
                                         (Admitted E.D. Tex.)
                                         James D. Berquist, VA Bar No. 42,150
                                         (Admitted E.D. Tex.)
                                         Gregory A. Krauss, VA Bar No. 84839
                                         (Admitted E.D. Tex.)
                                         Alan A. Wright, VA Bar No. 46506
                                         (Admitted E.D. Tex.)
                                         Davidson Berquist Jackson & Gowdey LLP
                                         8300 Greensboro Dr., Suite 500
                                         McLean, Virginia 22102
                                         571-765-7700 (p)
                                         571-765-7200 (f)
                                         djackson@davidsonberquist.com
                                         jberquist@davidsonberquist.com
                                         gkrauss@davidsonberquist.com
                                         awright@davidsonberquist.com

                                         James L. Etheridge, TX Bar No. 24059147
                                         Ryan S. Loveless, TX Bar No. 24036997
                                         Brett A. Mangrum, TX Bar No. 24065671
                                         Travis L. Richins, TX Bar No. 24061296
                                         Jeff Huang (Admitted E.D. Tex.)
                                         Etheridge Law Group, PLLC
                                         2600 E. Southlake Blvd., Suite 120 / 324
                                         Southlake, TX 76092
                                         Tel.: (817) 470-7249
                                         Fax: (817) 887-5950
                                         Jim@EtheridgeLaw.com
                                         Ryan@EtheridgeLaw.com
                                         Brett@EtheridgeLaw.com
                                         Travis@EtheridgeLaw.com
                                         Jeff@EtheridgeLaw.com

                                         Attorneys for Plaintiff




                                     6
Case 4:18-cv-00474-ALM Document 80 Filed 03/25/19 Page 9 of 9 PageID #: 3081




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Rule CV-5(a)(3).

DATED: March 25, 2019                                /s/ Ryan S. Loveless
                                                     Ryan S. Lovelesss


                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel of record for Plaintiff have conferred with counsel of record

for Defendants. Defendants are opposed to this motion.

DATED: March 25, 2019                                /s/ Ryan S. Loveless
                                                     Ryan S. Lovelesss




                                                7
